Exhibit 10.5 EXECUTION VERSION COLLATERAL AGENCY AGREEMENT This COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of December , 2007, is entered into among each of the persons identified as a “Buyer” on the signature pages hereof (individually, “Buyer”; collectively, the “Buyers”), and THEBANK OF NEW YORK,as collateral agent for the Buyers (in such capacity, together with its successors and assigns in such capacity, “Collateral Agent”), and is acknowledged by the Company (as defined below).For good and valuable consideration, the receipt and adequacy of which hereby is acknowledged by each party hereto, the parties hereto hereby agree as follows: 1.Definitions; Construction. a.Any capitalized terms used but not defined herein shall have the meanings ascribed to them in the “Senior Convertible Notes” or the “Securities Purchase Agreement” (as defined below), as applicable.As used herein, the following terms shall have the meanings respectively set forth after each: “Agreement” has the meaning ascribed thereto in the introductory paragraph hereto. “Affiliate” means, as applied to any Person, any other Person who, directly or indirectly, controls, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of Stock, by contract, or otherwise. “Buyers” has the meaning ascribed thereto in the introductory paragraph to this Agreement. “Buyer Claims” means any and all “claims” (used in its broadest sense, as contemplated by and defined in Section 101(5) of the Bankruptcy Code, but without regard to whether such claim would be disallowed under the Bankruptcy Code) now or hereafter arising or existing under or relating to the Transaction Documents in favor of any Buyer. “Buyer Expenses” means all (a)costs or expenses (including taxes, and insurance premiums) required to be paid by the Company or any of its Affiliates under any of the Transaction Documents that are paid or incurred by the Collateral Agent or the Buyers, (b) actual fees or charges paid or incurred by the Collateral Agent in connection with transactions between the Collateral Agent or any Buyer, on the one hand, and the Company or any of its Affiliates, on the other hand, including, fees or charges for photocopying, notarization, couriers and messengers, telecommunication, public record searches (including tax lien, litigation, and UCC searches and including searches with the patent and trademark office, the copyright office), filing, recording, publication, appraisal (including periodic Collateral appraisals), real estate surveys, real estate title policies and endorsements, and environmental audits, (c) actual costs and expenses incurred by the Collateral Agent in the disbursement of funds to the Company (by wire transfer or otherwise), (d) actual charges paid or incurred by the Collateral Agent resulting from the dishonor of checks, (e) reasonable costs and expenses paid or incurred by the Collateral Agent or any Buyer to correct any default or enforce any provision of the Transaction Documents, or in gaining possession of, maintaining, handling, preserving, storing, shipping, selling, preparing for sale, or advertising to sell the Collateral, or any portion thereof, irrespective of whether a sale is consummated, (f) reasonable costs and expenses paid or incurred by the Collateral Agent or any Buyer in examining the
